LAGOA, J.
The City of Miami (the “City”) petitions this Court for a second-tier writ of certio-*389rari to quash an opinion of the appellate division of - the ■ Eleventh Judicial Circuit, reversing a decision of the Miami City Commission to designate St. Jude Melkite Catholic Church a local historic site pursuant to section 23-4 of the City of Miami Code.
Based on this Court’s review of the record, including the petition for writ of cer-tiorari, response, and reply, and after, having heard oral argument, we conclude that under the narrow standard of review applicable in second-tier certiorari proceedings, the petition must be denied, as the appellate division of the circuit court afforded the City .procedural due process and applied the correct law. See Ivey v. Allstate Ins. Co., 774 So.2d 679, 682 (Fla.2000) (“[T]he proper inquiry under certiorari review is limited to whether the circuit court afforded procedural due process and whether it applied the correct law.”); see also Boos Dev. Grp., Inc. v. 1500 Ocean Drive Condo., 167 So.3d 519 (Fla. 3d DCA 2015); Miller v. Hernando Cnty., 931 So.2d 172 (Fla. 5th DCA 2006). Accordingly, we deny the City’s petition.
PETITION DENIED.